EXHIBIT 10.3(b)

ADTRAN, INC.

AMENDED AND RESTATED
1995 DIRECTORS STOCK OPTION PLAN

ARTICLE 1

Purpose

1.1               General Purpose. The purpose of this Plan is to further the
growth and development of the Company by encouraging Directors who are not
employees of the Company to obtain a proprietary interest in the Company by
owning its stock. The Company intends that the Plan will provide such persons
with an added incentive to continue to serve as Directors and will stimulate
their efforts in promoting the growth, efficiency and profitability of the
Company. The Company also intends that the Plan will afford the Company a means
of attracting persons of outstanding quality to service on the Board and on the
board of directors of parent and subsidiary corporations of the Company.

1.2               Intended Tax Effects of Options. It is intended that the tax
effects of any NQSO (as hereinafter defined) granted hereunder should be
determined under Code §83.

ARTICLE 2

Definitions

The following words and phrases as used in this Plan shall have the meanings set
forth in this Article unless a different meaning is clearly required by the
context:

2.1               1933 Act shall mean the Securities Act of 1933, as amended.

2.2               1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

2.3               Beneficiary shall mean, with respect to an Optionee, the
Person or Persons to whom the Optionee’s Option shall be transferred upon the
Optionee’s death (i.e., the Optionee’s Beneficiary).

(a)    Designation of Beneficiary. An Optionee’s Beneficiary shall be the Person
who is last designated in writing by the Optionee as such Optionee’s Beneficiary
hereunder. An Optionee shall designate his or her original Beneficiary in
writing on his or her Option Agreement. Any subsequent modification of the
Optionee’s Beneficiary shall be in a written executed and notarized letter
addressed to the Company and shall be effective when it is received and accepted
by the Committee, determined in the Committee’s sole discretion.

(b)    No Designated Beneficiary. If, at any time, no Beneficiary has been
validly designated by an Optionee, or the Beneficiary designated by the Optionee
is no longer living or in existence at the time of the Optionee’s death, then
the Optionee’s Beneficiary shall be deemed to be the individual or individuals
in the first of the following classes of individuals with one or members of such
class surviving or in existence as of the Optionee’s death, and in the absence
thereof, the Optionee’s estate: the Optionee’s surviving spouse; or the
Optionee’s then living lineal descendants, per stirpes.

(c)    Designation of Multiple Beneficiaries. An Optionee may, consistent with
subsection (a) above, designate more than one Person as a Beneficiary if, for
each such Beneficiary, the Optionee also designates a percentage of the
Optionee’s Options to be transferred to such Beneficiary upon the Optionee’s
death. Unless otherwise specified by the Optionee, any designation by the
Optionee of multiple Beneficiaries shall be interpreted as a designation by the
Optionee that each such Beneficiary (to the extent


1



--------------------------------------------------------------------------------

such Beneficiary is alive or in existence as of the Optionee’s date of death)
should be entitled to an equal percentage of the Optionee’s Options. Each
Beneficiary shall have complete and non-joint rights with respect to the portion
of an Optionee’s Options to be transferred to such Beneficiary upon the
Optionee’s death.

(d)    Contingent Beneficiaries. An Optionee may designate one or more
contingent Beneficiaries to receive all or a portion of the Optionee’s Option in
the event that one or more of the Optionee’s original Beneficiaries should
predecease the Optionee; otherwise, in the event that one or more Beneficiaries
predeceases the Optionee, then the individual or individuals specified in
subsection (b) above shall take the place of each such deceased Optionee’s
Beneficiary.

2.4               Board shall mean the Board of Directors of the Company.

2.5               Cause shall mean an act or acts by an individual involving
personal dishonesty, incompetence, willful misconduct, moral turpitude,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses), the use for
profit or disclosure to unauthorized persons of confidential information or
trade secrets of the Company, the breach of any contract with the Company, the
unlawful trading in the securities of the Company or of another corporation
based on information gained as a result of the performance of services for the
Company, a felony conviction or the failure to contest prosecution for a felony,
embezzlement, fraud, deceit or civil rights violations, any of which acts
causing the Company or any subsidiary liability or loss, as determined by the
Committee in its sole discretion.

2.6               Change of Control shall mean the occurrence of any one of the
following events:

(a)    Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, any “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company or of any “parent” or “subsidiary” of the Company)
of a sufficient number of shares of the Common Stock, or securities convertible
into the Common Stock, and whether through direct acquisition of shares or by
merger, consolidation, share exchange, reclassification of securities or
recapitalization of or involving the Company or any “parent” or “subsidiary” of
the Company, to constitute the Person the actual or beneficial owner of greater
than 50% of the Common Stock; or

(b)    Disposition of Assets. Any sale, lease, transfer, exchange, mortgage,
pledge or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of the Company or of any “subsidiary” of
the Company to a Person described in subsection (a) above.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in Rule
12b-2 under Section 12 of the 1934 Act.

2.7               Code shall mean the Internal Revenue Code of 1986, as amended.

2.8               Committee shall mean the committee appointed by the Board to
administer and interpret the Plan in accordance with Article 3 below.

2.9               Common Stock shall mean the common stock, par value $0.01 per
share, of the Company.

2.10             Company shall mean ADTRAN, Inc., and shall also mean any parent
or subsidiary corporation of ADTRAN, Inc. unless the context clearly indicates
otherwise.

2.11             Director shall mean an individual who is serving as a member of
the Board (i.e., a director of the Company) or who is serving as a member of the
board of directors of a parent or subsidiary corporation of the Company.

2.12             Disability shall mean, with respect to an individual, the total
and permanent disability of such individual as determined by the Committee in
its sole discretion.

2.13             Effective Date shall mean October 31, 1995, subject to
shareholder approval. See Article 9 herein.

2.14             Fair Market Value of the Common Stock as of a date of
determination shall mean the following:


2



--------------------------------------------------------------------------------

(a)    Stock Listed and Shares Traded. If the Common Stock is listed and traded
on a national securities exchange (as such term is defined by the 1934 Act) or
on The Nasdaq National Market on the date of determination, the Fair Market
Value per share shall be the closing price of a share of the Common Stock on
said national securities exchange or National Market System on the date of
determination. If the Common Stock is traded in the over-the-counter market, the
Fair Market Value per share shall be the average of the closing bid and asked
prices on the date of determination.

(b)    Stock Listed But No Shares Traded. If the Common Stock is listed on a
national securities exchange or on the National Market System but no shares of
the Common Stock are traded on the date of determination but there were shares
traded on dates within a reasonable period before the date of determination, the
Fair Market Value shall be the closing price of the Common Stock on the most
recent date before the date of determination. If the Common Stock is regularly
traded in the over-the-counter market but no shares of the Common Stock are
traded on the date of determination (or if records of such trades are
unavailable or burdensome to obtain) but there were shares traded on dates
within a reasonable period before the date of determination, the Fair Market
Value shall be the average of the closing bid and asked prices of the Common
Stock on the most recent date before the date of determination.

(c)    Stock Not Listed. If the Common Stock is not listed on a national
securities exchange or on the National Market System and is not regularly traded
in the over-the-counter market, then the Committee shall determine the Fair
Market Value of the Common Stock from all relevant available facts, which may
include the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination or opinions of independent experts as to value
and may take into account any recent sales and purchases of such Common Stock to
the extent they are representative.

The Committee’s determination of Fair Market Value, which shall be made pursuant
to the foregoing provisions, shall be final and binding for all purposes of this
Plan.

2.15             NQSO shall mean an option to which Code §421 (relating
generally to certain incentive stock options and other options) does not apply.

2.16             Option shall mean NQSO’s granted to individuals pursuant to the
terms and provisions of this Plan.

2.17             Option Agreement shall mean a written agreement, executed and
dated by the Company and an Optionee, evidencing an Option granted under the
terms and provisions of this Plan, setting forth the terms and conditions of
such Option, and specifying the name of the Optionee and the number of shares of
stock subject to such Option.

2.18             Option Price shall mean the purchase price of the shares of
Common Stock underlying an Option.

2.19             Optionee shall mean an individual who is granted an Option
pursuant to the terms and provisions of this Plan.

2.20             Person shall mean any individual, organization, corporation,
partnership, trust or other entity.

2.21             Plan shall mean this ADTRAN, Inc. 1995 Directors Stock Option
Plan.

ARTICLE 3

Administration

3.1               General Administration. The Plan shall be administered and
interpreted by the Committee. Subject to the express provisions of the Plan, the
Committee shall have authority (to the extent that such authority does not
disqualify the Plan from being a “formula plan” within the meaning of paragraph
(c)(2)(ii) of Rule 16b-3 of


3



--------------------------------------------------------------------------------

the 1934 Act) to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of the
Option Agreements by which Options shall be evidenced (which shall not be
inconsistent with the terms of the Plan), and to make all other determinations
necessary or advisable for the administration of the Plan, all of which
determinations shall be final, binding and conclusive.

3.2               Appointment. The Board shall appoint the Committee from among
its members to serve at the pleasure of the Board. The Board from time to time
may remove members from, or add members to, the Committee and shall fill all
vacancies thereon. The Committee at all times shall be composed of two or more
directors.

3.3               Organization. The Committee may select one of its members as
its chairman and shall hold its meetings at such times, in such manner and at
such places as it shall deem advisable. A majority of the Committee shall
constitute a quorum, and such majority shall determine its actions. The
Committee shall keep minutes of its proceedings and shall report the same to the
Board at the meeting next succeeding.

3.4               Indemnification. In addition to such other rights of
indemnification as they have as directors or as members of the Committee, the
members of the Committee, to the extent permitted by applicable law, shall be
indemnified by the Company against reasonable expenses (including, without
limitation, attorneys’ fees) actually and necessarily incurred in connection
with the defense of any action, suit or proceeding, or in connection with any
appeal, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Options
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved to the extent required by and in the
manner provided by the articles or certificate of incorporation or the bylaws of
the Company relating to indemnification of directors) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member or members did not act in good faith and
in a manner he or they reasonably believed to be in or not opposed to the best
interest of the Company.

ARTICLE 4

Stock

The stock subject to the Options and other provisions of the Plan shall be
authorized but unissued or reacquired shares of Common Stock. Subject to
readjustment in accordance with the provisions of Article 7, the total number of
shares of Common Stock for which Options may be granted to persons participating
in the Plan shall not exceed in the aggregate 200,000 shares of Common Stock.
Notwithstanding the foregoing, shares of Common Stock allocable to the
unexercised portion of any expired or terminated Option again may become subject
to Options under the Plan.

ARTICLE 5

Eligibility to Receive and Grant of Options

5.1               Individuals Eligible for Grants of Options. The individuals
eligible to receive Options hereunder shall be solely those individuals who are
Directors and who are not employees of the Company or any parent or subsidiary
corporation of the Company. Such Directors shall receive Options hereunder in
accordance with the provisions of Section 5.2 below.

5.2               Grant of Options. Options shall be granted to those Directors
who are eligible under Section 5.1 above in accordance with the following
formulas:

(a)    Option Upon Initially Becoming a Director. Upon initially becoming a
Director, an individual shall, subject to subsection (c) below, be granted an
Option to purchase 10,000 shares of Common Stock, with such Option subject to
the provisions of Article 6 below. The Options granted under this subsection (a)
shall be evidenced by the Option Agreement shown in Exhibit A. The Options
granted under this subsection (a) shall not be granted to a Director who has
previously served as a Director and who is again becoming a Director, but shall
only be granted upon an individual’s initially becoming a Director.


4



--------------------------------------------------------------------------------

(b)    Option Upon Commencement of Term. As of December 31 of each calendar year
following the calendar year in which a Director receives a grant of Options
under subsection (a) above, an individual shall, if such individual is a
Director as of such date and subject to subsections (c) and (d) below, be
granted an Option to purchase 5,000 shares of Common Stock, with such Option
subject to the provisions of Article 6 below. Options granted under this
subsection (b) shall be evidenced by the Option Agreement shown in Exhibit B.

(c)    Transitional Rules. No individual who is serving as a Director as of the
Effective Date of this Plan shall be entitled to any Options under subsection
(b) above until the December 31 next following the Effective Date. Each Director
as of the Effective Date shall be granted Options under the terms and provisions
of subsection (a) above as of the Effective Date as if such Director had
initially become a Director on the Effective Date. Options granted under this
subsection (c) shall be evidenced by the Option Agreement shown in Exhibit A.

(d)    Rules Against Double Granting of Options for Simultaneous Service.
Notwithstanding any provision of this Section to the contrary, an individual
shall not be granted an Option to purchase more than 2,000 shares as of any
December 31 under the provisions of subsection (b) above.

ARTICLE 6

Terms and Conditions of Options

Options granted hereunder and Option Agreements shall comply with and be subject
to the following terms and conditions:

6.1               Requirement of Option Agreement. Upon the grant of an Option
hereunder, the Committee shall prepare (or cause to be prepared) an Option
Agreement. The Committee shall present such Option Agreement to the Optionee.
Upon execution of such Option Agreement by the Optionee, such Option shall be
deemed to have been granted effective as of the date of grant. The failure of
the Optionee to execute the Option Agreement within 30 days after the date of
the receipt of same shall render the Option Agreement and the underlying Option
null and void ab initio.

6.2               Optionee and Number of Shares. Each Option Agreement shall
state the name of the Optionee and the total number of shares of the Common
Stock to which it pertains, the Option Price, the Beneficiary of the Optionee
and the date as of which the Option was granted under this Plan.

6.3               Vesting. Each Option shall first become exercisable (i.e.,
vested) with respect to the shares subject to such Option as of the first
anniversary of the date the Option is granted. Prior to said date, the Option
shall be unexercisable in its entirety. Notwithstanding the foregoing, all
Options granted to an Optionee shall become immediately vested and exercisable
for 100% of the number of shares subject to the Options upon the Optionee’s
becoming Disabled (within the meaning of Section 2.12 hereof) or upon his death
or upon a Change in Control. Other than as provided in the preceding sentences,
if an Optionee ceases to be a Director of the Company, his rights with regard to
all non-vested Options shall cease immediately.

6.4               Option Price. The Option Price of the shares of Common Stock
underlying each Option shall be the Fair Market Value of the Common Stock on the
date the Option is granted. Upon execution of an Option Agreement by both the
Company and Optionee, the date as of which the Option was granted under this
Plan as noted in the Option Agreement shall be considered the date on which such
Option is granted.

6.5               Terms of Options. Terms of Options granted under the Plan
shall commence on the date of grant and shall expire ten years from the date the
Option is granted. No Option shall be granted hereunder after ten years from the
earlier of the date the Plan is approved by the shareholders, or the date the
Plan is adopted by the Board.

6.6               Terms of Exercise. The exercise of an Option may be for less
than the full number of shares of Common Stock subject to such Option, but such
exercise shall not be made for less than (i) 100 shares or (ii) the


5



--------------------------------------------------------------------------------

total remaining shares subject to the Option, if such total is less than 100
shares. Subject to the other restrictions on exercise set forth herein, the
unexercised portion of an Option may be exercised at a later date by the
Optionee.

6.7               Method of Exercise. All Options granted hereunder shall be
exercised by written notice directed to the Secretary of the Company at its
principal place of business or to such other person as the Committee may direct.
Each notice of exercise shall identify the Option which the Optionee is
exercising (in whole or in part) and shall be accompanied by payment of the
Option Price for the number of shares specified in such notice and by any
documents required by Section 8.1. The Company shall make delivery of such
shares within a reasonable period of time; provided, if any law or regulation
requires the Company to take any action (including, but not limited to, the
filing of a registration statement under the 1933 Act and causing such
registration statement to become effective) with respect to the shares specified
in such notice before the issuance thereof, then the date of delivery of such
shares shall be extended for the period necessary to take such action.

6.8               Medium and Time of Payment.

(a)    The Option Price shall be payable upon the exercise of the Option in an
amount equal to the number of shares then being purchased times the per share
Option Price. Payment, at the election of the Optionee (or his Beneficiary as
provided in subsection (c) of Section 6.9), shall be (A) in cash; (B) by
delivery to the Company of a certificate or certificates for shares of the
Common Stock duly endorsed for transfer to the Company with signature guaranteed
by a member firm of a national stock exchange or by a national or state bank or
a federally chartered thrift institution (or guaranteed or notarized in such
other manner as the Committee may require) or by instructing the Company to
retain shares of Common Stock upon the exercise of the Option with a Fair Market
Value equal to the exercise price as payment; or (C) by a combination of (A) and
(B).

(b)    If the Optionee delivers Common Stock with a value that is less than the
total Option Price, then such Optionee shall pay the balance of the total Option
Price in cash, other property or services, as provided in subsection (a) above.

6.9               Effect of Termination of Service, Disability or Death. Except
as provided in subsections (a), (b) and (c) below, no Option shall be
exercisable unless the Optionee thereof shall have been a Director from the date
of the granting of the Option until the date of exercise.

(a)    Termination of Service. In the event an Optionee ceases to be a Director
for any reason other than death or Disability, any Option or unexercised portion
thereof granted to him shall terminate on and shall not be exercisable after the
earliest to occur of  the expiration date of the Option,  three months after the
date the Optionee ceases to be a Director or the date on which the Company gives
notice to such Optionee of termination of his service as a Director if service
is terminated by the Company or by its shareholders for Cause (an Optionee’s
resignation in anticipation of termination of service by the Company or by its
shareholders for Cause shall constitute a notice of termination by the Company).
Notwithstanding the foregoing, in the event that an Optionee’s service as a
Director terminates for a reason other than death or Disability at any time
after a Change of Control, the term of all Options of that Optionee shall be
extended through the end of the three-month period immediately following the
date of such termination of service. Prior to the earlier of the dates specified
in the preceding sentences of this subsection (a), the Option shall be
exercisable only in accordance with its terms and only for the number of shares
exercisable on the date of termination of service as a Director.

(b)    Disability. Upon the termination of an Optionee’s service as a Director
due to Disability, any Option or unexercised portion thereof granted to him
which is otherwise exercisable shall terminate on and shall not be exercisable
after the earlier to occur of the expiration date of such Option, or one year
after the date on which such Optionee ceases to be a Director due to Disability.
Prior to the earlier of such date, such Option shall be exercisable only in
accordance with its terms and only for the number of shares exercisable on the
date such Optionee’s service as a Director ceases due to Disability.

(c)    Death. In the event of the death of the Optionee  while he is a Director,
 within three months after the date on which such Optionee’s service as a
Director is terminated (for a reason other than


6



--------------------------------------------------------------------------------

Cause) as provided in subsection (a) above, or within one year after the date on
which such Optionee’s service as a Director terminated due to his Disability,
any Option or unexercised portion thereof granted to him which is otherwise
exercisable may be exercised by the Optionee’s Beneficiary at any time prior to
the expiration of one year from the date of death of such Optionee, but in no
event later than the date of expiration of the option period. Such exercise
shall be effected pursuant to the terms of this Section as if such Beneficiary
is the named Optionee.

6.10             Restrictions on Transfer and Exercise of Options. No Option
shall be assignable or transferable by the Optionee except by transfer to a
Beneficiary upon the death of the Optionee, and any purported transfer (other
than as excepted above) shall be null and void. After the death of an Optionee
and upon the death of the Optionee’s Beneficiary, an Option shall be transferred
only by will or by the laws of descent and distribution. During the lifetime of
an Optionee, the Option shall be exercisable only by him; provided, however,
that in the event the Optionee is incapacitated and unable to exercise Options,
such Options may be exercised by such Optionee’s legal guardian, legal
representative, fiduciary or other representative whom the Committee deems
appropriate based on applicable facts and circumstances.

6.11             Rights as a Shareholder. An Optionee shall have no rights as a
shareholder with respect to shares covered by his Option until date of the
issuance of the shares to him and only after the Option Price of such shares is
fully paid. Unless specified in Article 7, no adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.

6.12             No Obligation to Exercise Option. The granting of an Option
shall impose no obligation upon the Optionee to exercise such Option.

ARTICLE 7

Adjustments Upon Changes in Capitalization

7.1               Recapitalization. In the event that the outstanding shares of
the Common Stock of the Company are hereafter increased or decreased or changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of a recapitalization, reclassification, stock split,
combination of shares or dividend payable in shares of the Common Stock, the
following rules shall apply:

(a)    The Committee shall make an appropriate adjustment in the number and kind
of shares available for the granting of Options under the Plan, and in the
number and kind of shares granted under Section 5.2.

(b)    The Committee also shall make an appropriate adjustment in the number and
kind of shares as to which outstanding Options, or portions thereof then
unexercised, shall be exercisable; any such adjustment in any outstanding
Options shall be made without change in the total price applicable to the
unexercised portion of such Option and with a corresponding adjustment in the
Option Price per share. No fractional shares shall be issued or optioned in
making the foregoing adjustments, and the number of shares available under the
Plan or the number of shares subject to any outstanding Options shall be the
next lower number of shares, rounding all fractions downward.

(c)    If any rights or warrants to subscribe for additional shares are given
pro rata to holders of outstanding shares of the class or classes of stock then
set aside for the Plan, each Optionee shall be entitled to the same rights or
warrants on the same basis as holders of the outstanding shares with respect to
such portion of his Option as is exercised on or prior to the record date for
determining shareholders entitled to receive or exercise such rights or
warrants.

7.2               Reorganization. Subject to any required action by the
shareholders, if the Company shall be a party to any reorganization involving
merger, consolidation, acquisition of the stock or acquisition of the assets of
the Company which does not constitute a Change of Control, and if the agreement
memorializing such reorganization so provides, any Option granted but not yet
exercised shall pertain to and apply, with appropriate


7



--------------------------------------------------------------------------------

adjustment as determined by the Committee, to the securities of the resulting
corporation to which a holder of the number of shares of the Common Stock
subject to such Option would have been entitled. If such agreement does not so
provide, any or all Options granted hereunder shall become immediately
nonforfeitable and fully exercisable or vested (to the extent permitted under
federal or state securities laws) and are to be terminated after giving at least
30 days’ notice to the Optionees to whom such Options have been granted.

7.3               Dissolution and Liquidation. If the Board adopts a plan of
dissolution and liquidation that is approved by the shareholders of the Company,
the Committee shall give each Optionee written notice of such event at least ten
days prior to its effective date, and the rights of all Optionees shall become
immediately nonforfeitable and fully exercisable or vested (to the extent
permitted under federal or state securities laws).

7.4               Limits on Adjustments. Any issuance by the Company of stock of
any class, or securities convertible into shares of stock of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of the Common Stock subject to any Option, except
as specifically provided otherwise in this Article. The grant of Options
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, consolidate or dissolve, or to
liquidate, sell or transfer all or any part of its business or assets. All
adjustments the Committee makes under this Article shall be conclusive.

ARTICLE 8

Agreement by Optionee and Securities Registration

8.1               Agreement. If, in the opinion of counsel to the Company, such
action is necessary or desirable, no Options shall be granted to any Optionee,
and no Option shall be exercisable, unless, at the time of grant or exercise, as
applicable, such Optionee (i) represents and warrants that he will acquire the
Common Stock for investment only and not for purposes of resale or distribution,
and (ii) makes such further representations and warranties as are deemed
necessary or desirable by counsel to the Company with regard to holding and
resale of the Common Stock. The Optionee shall, upon the request of the
Committee, execute and deliver to the Company an agreement or affidavit to such
effect. Should the Committee have reasonable cause to believe that such Optionee
did not execute such agreement or affidavit in good faith, the Company shall not
be bound by the grant of the Option or by the exercise of the Option. All
certificates representing shares of Common Stock issued pursuant to the Plan
shall be marked with the following restrictive legend or similar legend, if such
marking, in the opinion of counsel to the Company, is necessary or desirable:

The shares by this certificate [have not been registered under the Securities
Act of 1933, as amended, or the securities laws of any state and] are held by an
“affiliate” (as such term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act of 1933, as amended) of the
Corporation. Accordingly, these shares may not be sold, hypothecated, pledged or
otherwise transferred except (i) pursuant to an effective registration statement
under the Securities Act of 1933, as amended, and any applicable securities laws
or regulations of any state with respect to such shares, (ii) in accordance with
Securities and Exchange Commission rule 144, or (iii) upon the issuance to the
Corporation of a favorable opinion of counsel or the submission to the
Corporation of such other evidence as may be satisfactory to the Corporation
that such proposed sale, assignment, encumbrance or other transfer will not be
in violation of the Securities Act of 1933, as amended, or any applicable
securities laws of any state or any rules or regulations thereunder. Any
attempted transfer of this certificate or the shares represented hereby which is
in violation of the preceeding restrictions will not be recognized by the
Corporation, nor will any transferee by recognized as the owner thereof by the
Corporation.

If the Common Stock is (A) held by an Optionee who ceases to be an “affiliate,”
as that term is defined in Rule 144 of the 1933 Act, or (B) registered under the
1933 Act and all applicable state securities laws and regulations as provided in
Section 8.2, the Committee, in its discretion and with the advice of counsel,
may dispense with or authorize the removal of the restrictive legend set forth
above or the portion thereof which is inapplicable.


8



--------------------------------------------------------------------------------

8.2               Registration. In the event that the Company in its sole
discretion shall deem it necessary or advisable to register, under the 1933 Act
or any state securities laws or regulations, any shares with respect to which
Options have been granted hereunder, then the Company shall take such action at
its own expense before delivery of the certificates representing such shares to
an Optionee. In such event, and if the shares of Common Stock of the Company
shall be listed on any national securities exchange or on The Nasdaq National
Market at the time of the exercise of any Option, the Company shall make prompt
application at its own expense for the listing on such stock exchange or The
Nasdaq National Market of the shares of Common Stock to be issued.

ARTICLE 9

Effective Date

The Plan shall be effective as of the Effective Date, and no Options shall be
granted hereunder prior to said date. Adoption of the Plan shall be approved by
the shareholders of the Company at the earlier of (i) the annual meeting of the
shareholders of the Company which immediately follows the date of the first
grant or award of Options hereunder, or (ii) 12 months after the adoption of the
Plan by the Board. Shareholder approval shall be made by a majority of the votes
cast at a duly held meeting at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the Plan, or by the written consent in lieu of a meeting of the holders of a
majority of the outstanding voting stock or such greater number of shares of
voting stock as may be required by the Company’s articles or certificate of
incorporation and bylaws and by applicable law; provided, however, such
shareholder approval, whether by vote or by written consent in lieu of a
meeting, must be solicited substantially in accordance with the rules and
regulations in effect under Section 14(a) of the 1934 Act. Failure to obtain
such approval shall render the Plan and any Options granted hereunder null and
void ab initio.

ARTICLE 10

Amendment and Termination

10.1             Amendment and Termination By the Board. Subject to Section 10.2
below, the Board shall have the power at any time to add to, amend, modify or
repeal any of the provisions of the Plan, to suspend the operation of the entire
Plan or any of its provisions for any period or periods or to terminate the Plan
in whole or in part. In the event of any such action, the Committee shall
prepare written procedures which, when approved by the Board, shall govern the
administration of the Plan resulting from such addition, amendment,
modification, repeal, suspension or termination.

10.2             Restrictions on Amendment and Termination. Notwithstanding the
provisions of Section 10.1 above, the following restrictions shall apply to the
Board’s authority under Section 10.1 above:

(a)    Prohibition Against Adverse Affects on Outstanding Options. No addition,
amendment, modification, repeal, suspension or termination shall adversely
affect, in any way, the rights of the Optionees who have outstanding Options
without the consent of such Optionees;

(b)    Shareholder Approval Required for Certain Modifications. No modification
or amendment of the Plan may be made without the prior approval of the
shareholders of the Company if such modification or amendment would cause the
applicable portions of the Plan to fail to qualify as an ISO plan pursuant to
Code §422, such modification or amendment would materially increase the benefits
accruing to participants under the Plan, such modification or amendment would
materially increase the number of securities which may be issued under the Plan,
or such modification or amendment would materially modify the requirements as to
eligibility for participation in the Plan. Clauses (ii), (iii) and (iv) of the
preceding sentence shall be interpreted in accordance with the provisions of
paragraph (b)(2) of Rule 16b-3 of the 1934 Act. Shareholder approval shall be
made by a majority of the votes cast at a duly held meeting at which a quorum
representing a majority of all outstanding voting stock is, either in person or
by proxy, present and voting, or by the written consent in lieu of a meeting of
the holders of a majority of the outstanding voting stock or such greater number
of shares of voting stock as may be required by the Company’s articles or
certificate of incorporation and bylaws and by applicable law; provided,
however,


9



--------------------------------------------------------------------------------

that for modifications described in clauses (ii), (iii) and (iv) above, such
shareholder approval, whether by vote or by written consent in lieu of a
meeting, must be solicited substantially in accordance with the rules and
regulations in effect under Section 14(a) of the 1934 Act as required by
paragraph (b)(2) of Rule 16b-3 of the 1934 Act; and

(c)    Six Month Restriction on Amendments. No provision of this Plan may be
modified or amended more than once every six months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act of 1974, as
amended, or the rules and regulations promulgated thereunder. The preceding
sentence shall be interpreted in accordance with the provisions of paragraph
(c)(ii)(B) of Rule 16b-3 of the 1934 Act.

ARTICLE 11

Miscellaneous Provisions

11.1             Application of Funds. The proceeds received by the Company from
the sale of the Common Stock subject to the Options granted hereunder will be
used for general corporate purposes.

11.2             Notices. All notices or other communications by an Optionee to
the Committee pursuant to or in connection with the Plan shall be deemed to have
been duly given when received in the form specified by the Committee at the
location, or by the person, designated by the Committee for the receipt thereof.

11.3             Term of Plan. Subject to the terms of Article 10, the Plan
shall terminate upon the later of (i) the complete exercise or lapse of the last
outstanding Option, or (ii) the last date upon which Options may be granted
hereunder.

11.4             Compliance with Rule 16b-3. This Plan is intended to be in
compliance with the requirements of Rule 16b-3 as promulgated under Section 16
of the 1934 Act.

11.5             Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Alabama.

11.6             Additional Provisions By Committee. The Option Agreements
authorized under the Plan may contain such other provisions, including, without
limitation, restrictions upon the exercise of an Option, as the Committee shall
deem advisable; provided, such authority may not disqualify the Plan from being
a “formula plan” within the meaning of paragraph (c)(2)(ii) of Rule 16b-3 of the
1934 Act.

11.7             Plan Document Controls. In the event of any conflict between
the provisions of an Option Agreement and the Plan, the Plan shall control.

11.8             Gender and Number. Wherever applicable, the masculine pronoun
shall include the feminine pronoun, and the singular shall include the plural.

11.9             Headings. The titles in this Plan are inserted for convenience
of reference; they constitute no part of the Plan and are not to be considered
in the construction hereof.

11.10           Legal References. Any references in this Plan to a provision of
law which is, subsequent to the Effective Date of this Plan, revised, modified,
finalized or redesignated, shall automatically be deemed a reference to such
revised, modified, finalized or redesignated provision of law.

11.11           No Rights to Perform Services. Nothing contained in the Plan, or
any modification thereof, shall be construed to give any individual any rights
to perform services for the Company or any parent or subsidiary corporation of
the Company.


10



--------------------------------------------------------------------------------

11.12           Unfunded Arrangement. The Plan shall not be funded, and except
for reserving a sufficient number of authorized shares to the extent required by
law to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any grant under the Plan.

ADOPTED BY BOARD OF DIRECTORS EFFECTIVE AS OF OCTOBER 31, 1995

APPROVED BY SHAREHOLDERS ON APRIL 19, 1996

FIRST AMENDMENT ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF APRIL 20, 1999

SECOND AMENDMENT ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF JULY 15, 1999

AMENDED AND RESTATED PLAN ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF JANUARY 13, 2000

FIRST AMENDMENT TO AMENDED AND RESTATED PLAN
ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF DECEMBER 20, 2001

SECOND AMENDMENT TO AMENDED AND RESTATED PLAN
ADOPTED BY THE BOARD OF DIRECTORS
EFFECTIVE AS OF MARCH 18, 2003


11



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE
ADTRAN, INC. AMENDED AND RESTATED
1995 DIRECTORS STOCK OPTION PLAN

This FIRST AMENDMENT to the ADTRAN, INC. AMENDED AND RESTATED 1995 DIRECTORS
STOCK OPTION PLAN (the “Plan”), made by ADTRAN, Inc. (the “Company”) is
effective as of December 20, 2001;

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan for the benefit of its non-employee
directors;

WHEREAS, the Company implemented the Plan to encourage its non-employee
directors to obtain a proprietary interest in the Company, to provide those
directors with an added incentive to continue service as directors and to
stimulate their efforts in promoting the growth, efficiency and profitability of
the Company;

WHEREAS, due to market fluctuations, the exercise prices of many of the options
granted to non-employee directors under the Plan are not significantly higher
than current value, and the optionees holding those options are unlikely to be
motivated by the opportunities generally presented by the grant of stock
options;

WHEREAS, the Company wishes to recapture the value of stock options for its
non-employee directors in order to further the purposes of the Plan;

WHEREAS, the Company intends to implement a program to offer its non-employee
directors (as well as others) the opportunity to surrender certain previously
granted stock options and receive a smaller number of new options granted under
the Plan and the Company’s other stock option plans at current market prices;

WHEREAS, in order to permit the Company’s non-employee directors to participate
in the option exchange offer, the Company wishes to amend the Plan at this time;

WHEREAS, Article 10 of the Plan allows the Board of Directors to amend the Plan
at any time, subject to shareholder approval of any amendment which would
materially increase the benefits accruing to participants under the Plan, and
certain other restrictions not applicable in this instance; and

WHEREAS, the Board of Directors, after consulting with counsel, determined this
First Amendment to the Plan, does not materially increase the benefits accruing
to participants under the Plan;

NOW, THEREFORE, the Company hereby amends the Plan as follows:

1.             A new Section 2.13A shall be added between Sections 2.13 and 2.14
of the Plan, to read as follows:

“2.13A        Exchange Offer shall mean that certain Offer to Exchange dated
January 28, 2002, as set forth in the Schedule TO to be filed with the
Securities and Exchange Commission under Rule 13e-4 of the 1934 Act.”

2.             The first sentence of Section 5.2(b) of the Plan shall be amended
to read as follows:

“Option Upon Commencement of Term. Except as provided in Section 5.3(a) below,
as of December 31 of each calendar year following the calendar year in which a
Director receives a grant of Options under subsection (a) above, an individual
shall, if such individual is a Director as of such date and subject to
subsections (c) and (d) below, be granted an Option to purchase 5,000 shares of
Common Stock, with such Option subject to the provisions of Article 6 below.”

3.             To conform Section 5.2(d) of the Plan to the amendments effective
as of April 20, 1999, Section 5.2(d) shall be amended by striking “2,000” and by
substituting “5,000” in lieu thereof.


12



--------------------------------------------------------------------------------

4.             A new Section 5.3 shall be added to the Plan as follows:

“5.3             Option Exchange. Notwithstanding anything in this Plan to the
contrary, each individual who is a Director as of December 31, 2001 shall
receive a grant of Options pursuant to subsection (a) below, and may be eligible
for a grant of Options pursuant to subsection (b) below under the terms of the
Exchange Offer:

(a)    Elimination of 2001 Grants. No grants shall be made to Directors under
Section 5.2(b) above as of December 31, 2001. Any individual who would otherwise
have received a grant under Section 5.2(b) shall instead receive a grant as
follows: (i) for any Director who elects to participate in the Exchange Offer,
as of the date that such Director receives a grant of Options under subsection
(b) below, such individual shall, if such individual is a Director as of such
date, be granted an Option to purchase 5,000 shares of Common Stock, with such
Option subject to the provisions of Article 6 below; or (ii) for any Director
who elects not to participate in the Exchange Offer, as of the date that is one
business day after termination of the Exchange Offer, such individual shall, if
such individual is a Director as of such date, be granted an Option to purchase
5,000 shares of Common Stock, with such Option subject to the provisions of
Article 6 below. No Director shall be granted an Option to purchase more than
5,000 shares under the provisions of this subsection.             

(b)    Option Grants. As of a date that is within the 30-day period beginning on
the first business day which is at least six months and two days after the date
on which Options are cancelled under the Exchange Offer, for each eligible
Option that a Director tenders and the Company accepts for exchange pursuant to
the terms of the Exchange Offer, such Director shall, if the individual is a
Director as of such date, be granted an Option to purchase a number of shares of
Common Stock equal to three shares for every four shares that were subject to
the tendered Option plus additional shares equal to the remaining number of
shares if the number tendered is not divisible by four, as provided under the
terms of the Exchange Offer. Such grant shall be subject to the provisions of
Article 6 below.”

5.             The first sentence of Section 6.3 shall be amended in its
entirety as follows:

“Each Option shall first become exercisable with respect to the shares subject
to such Option as of the first anniversary of the date the Option is granted;
provided, any Option granted under Section 5.3(b) as a result of the Exchange
Offer shall be 100% exercisable immediately upon the date of grant.”

6.             Section 6.5 shall be amended in its entirety as follows:

“6.5             Terms of Options. Terms of Options granted under the Plan shall
commence on the date of grant and shall expire ten years from the date the
Option is granted. Notwithstanding the foregoing, the term of any Option granted
under Section 5.3(b) as a result of the Exchange Offer shall commence on the
date of grant and shall expire on the expiration date of the Option that was
tendered in exchange for such Option pursuant to the terms of the Exchange
Offer. No Option shall be granted hereunder after ten years from the earlier of
(a) the date the Plan is approved by the shareholders, or (b) the date the Plan
is adopted by the Board.”

7.             Section 10.2(b) shall be amended in its entirety as follows:

“(b)  Shareholder Approval Required for Certain Modifications. No modification
or amendment of the Plan may be made without the prior approval of the
shareholders of the Company if (i) such modification or amendment would
materially increase the benefits accruing to participants under the Plan, (ii)
such modification or amendment would materially increase the number of
securities which may be issued under the Plan, or (iii) such modification or
amendment would materially modify the requirements as to eligibility for
participation in the Plan. Clauses (i), (ii) and (iii) of the preceding sentence
shall be interpreted in accordance with the provisions of paragraph (b)(2) of
Rule 16b-3 promulgated under the 1934 Act, as such rule was in effect on August
14, 1996. Shareholder approval shall be made by a majority of the votes cast at
a duly held meeting at which a quorum representing a majority of all outstanding
voting stock is, either in person or by proxy, present and voting, or by the
written consent in lieu of a meeting of the holders of a majority of the
outstanding voting stock or such greater number of


13



--------------------------------------------------------------------------------

shares of voting stock as may be required by the Company’s articles or
certificate of incorporation and bylaws and by applicable law; provided,
however, that for modifications described in clauses (i), (ii) and (iii) above,
such shareholder approval, whether by vote or by written consent in lieu of a
meeting, must be solicited substantially in accordance with the rules and
regulations in effect under Section 14(a) of the 1934 Act as required by
paragraph (b)(2) of Rule 16b-3 of the 1934 Act; and”

8.             Section 10.2(c) shall be deleted.

9.             All other provisions of the Plan not inconsistent herewith shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Amended
and Restated Plan to be executed by its duly authorized officer.

  

 

 

ADTRAN, INC.





 

By: 


/s/ JAMES E. MATTHEWS

 

 

 

--------------------------------------------------------------------------------

 

 

 

James E. Matthews
Senior Vice President – Finance and Administration
and Chief Financial Officer

 


14



--------------------------------------------------------------------------------

SECOND AMENDMENT
TO THE ADTRAN, INC.
AMENDED AND RESTATED
1995 DIRECTORS STOCK OPTION PLAN

This Second Amendment to the ADTRAN, Inc. Amended and Restated 1995 Directors
Stock Option Plan (the “Plan”) is made and entered into this 18th day of March,
2003, by ADTRAN, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan, which is administered by a committee
appointed by the Board of Directors of the Company (the “Board”), to provide for
grants of options to non-employee members of the Board; and

WHEREAS, in accordance with Section 13 of the Securities Exchange Act of 1934,
as amended, and guidance issued thereunder, the Board has determined that it is
advisable to amend the Plan to eliminate provisions permitting an optionee to
pay the exercise price of an option by instructing the Company to retain shares
of common stock of the Company upon the exercise of an option under the Plan
with a fair market value equal to the exercise price; and

WHEREAS, Article 10 of the Plan permits the Board to amend the Plan at any time,
subject to consent of the outstanding optionees for any amendment that would
adversely affect, in any way, the rights of such optionees; and

WHEREAS, the Board adopted resolutions approving the Second Amendment, on
March 18, 2003;

NOW, THEREFORE, the Company hereby amends the Plan as follows:

Effective as of March 18, 2003, Section 6.8 of the Plan shall be amended to read
as follows:

1.

“6.8             Medium and Time of Payment.

(a)    The Option Price shall be payable upon the exercise of the Option in an
amount equal to the number of shares then being purchased times the per share
Option Price. Payment, at the election of the Optionee (or his Beneficiary as
provided in subsection (c) of Section 6.9), shall be (A) in cash; (B) by
delivery to the Company of a certificate or certificates for shares of the
Common Stock evidencing that the shares have been owned by the Optionee for at
least six months duly endorsed for transfer to the Company with signature
guaranteed by a member firm of a national stock exchange or by a national or
state bank or a federally chartered thrift institution (or guaranteed or
notarized in such other manner as the Committee may require); or (C) by a
combination of (A) and (B).

(b)    If the Optionee delivers Common Stock with a value that is less than the
total Option Price, then such Optionee shall pay the balance of the total Option
Price in cash, as provided in subsection (a) above.”

2.

Except as specifically amended hereby, the Plan shall remain in full force and
effect.


15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Second Amendment on the date first set forth above.

  

 

 

ADTRAN, INC.





 

By: 


/s/ JAMES E. MATTHEWS

 

 

 

--------------------------------------------------------------------------------

 

 

 

James E. Matthews
Senior Vice President – Finance and Administration
and Chief Financial Officer


16


 